

116 HR 1725 IH: Emergency Assistance for Renters Act of 2021
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1725IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Ms. Waters introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide emergency assistance for renters to respond to the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Emergency Assistance for Renters Act of 2021.2.Emergency rental assistance(a)Funding(1)AppropriationIn addition to amounts otherwise available, there is appropriated to the Secretary of the Treasury for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $21,550,000,000, to remain available until September 30, 2027, for making payments to eligible grantees under this section.(2)Reservation of fundsOf the amount appropriated under paragraph (1), the Secretary shall reserve—(A)$305,000,000 for making payments under this section to the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa;(B)$30,000,000 for costs of the Secretary for the administration of emergency rental assistance programs and technical assistance to recipients of any grants made by the Secretary to provide financial and other assistance to renters;(C)$3,000,000 for administrative expenses of the Inspector General relating to oversight of funds provided in this section; and(D)$2,500,000,000 for payments to high need grantees as provided in this section.(b)Allocation of funds to eligible grantees(1)Allocation for States and units of local government(A)In generalThe amount appropriated under paragraph (1) of subsection (a) that remains after the application of paragraph (2) of such subsection shall be allocated to eligible grantees described in subparagraphs (A) and (B) of subsection (f)(1) in the same manner as the amount appropriated under section 501 of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is allocated to States and units of local government under subsection (b)(1) of such section, except that section 501(b) of such subtitle A shall be applied—(i)without regard to clause (i) of paragraph (1)(A);(ii)by deeming the amount appropriated under paragraph (1) of subsection (a) of this Act that remains after the application of paragraph (2) of such subsection to be the amount deemed to apply for purposes of applying clause (ii) of section 501(b)(1)(A) of such subtitle A;(iii)by substituting $152,000,000 for $200,000,000 each place such term appears;(iv)in subclause (I) of such section 501(b)(1)(A)(v), by substituting under section 2 of the Emergency Assistance for Renters Act of 2021 for under section 501 of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021; and(v)in subclause (II) of such section 501(b)(1)(A)(v), by substituting local government elects to receive funds from the Secretary under section 2 of the Emergency Assistance for Renters Act of 2021 and will use the funds in a manner consistent with such section for local government elects to receive funds from the Secretary under section 501 of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 and will use the funds in a manner consistent with such section.(B)Pro rata adjustmentThe Secretary shall make pro rata adjustments in the amounts of the allocations determined under subparagraph (A) of this paragraph for entities described in such subparagraph as necessary to ensure that the total amount of allocations made pursuant to such subparagraph does not exceed the remainder appropriated amount described in such subparagraph.(2)Allocations for territoriesThe amount reserved under subsection (a)(2)(A) shall be allocated to eligible grantees described in subsection (f)(1)(C) in the same manner as the amount appropriated under section 501(a)(2)(A) of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is allocated under section 501(b)(3) of such subtitle A to eligible grantees described under subparagraph (C) of such section 501(b)(3), except that section 501(b)(3) of such subtitle A shall be applied—(A)in subparagraph (A), by inserting of section 2 of the Emergency Assistance for Renters Act of 2021 after the amount reserved under subsection (a)(2)(A); and(B)in clause (i) of subparagraph (B), by substituting the amount equal to 0.3 percent of the amount appropriated under subsection (a)(1) with the amount equal to 0.3 percent of the amount appropriated under subsection (a)(1) of section 2 of the Emergency Assistance for Renters Act of 2021.(3)High-need granteesThe Secretary shall allocate funds reserved under subsection (a)(2)(D) to eligible grantees with a high need for assistance under this section, with the number of very low-income renter households paying more than 50 percent of income on rent or living in substandard or overcrowded conditions, rental market costs, and change in employment since February 2020 used as the factors for allocating funds.(c)Payment schedule(1)In generalThe Secretary shall pay all eligible grantees not less than 40 percent of each such eligible grantee’s total allocation provided under subsection (b) within 60 days of enactment of this Act.(2)Subsequent paymentsThe Secretary shall pay to eligible grantees additional amounts in tranches up to the full amount of each such eligible grantee’s total allocation in accordance with a procedure established by the Secretary, provided that any such procedure established by the Secretary shall require that an eligible grantee must have obligated not less than 75 percent of the funds already disbursed by the Secretary pursuant to this section prior to disbursement of additional amounts.(d)Use of funds(1)In GeneralAn eligible grantee shall only use the funds provided from payments made under this section as follows:(A)Financial assistance(i)In generalSubject to clause (ii) of this subparagraph, funds received by an eligible grantee from payments made under this section shall be used to provide financial assistance to eligible households, not to exceed 18 months, including the payment of—(I)rent;(II)rental arrears;(III)utilities and home energy costs;(IV)utilities and home energy costs arrears; and(V)other expenses related to housing, as defined by the Secretary.(ii)LimitationThe aggregate amount of financial assistance an eligible household may receive under this section, when combined with financial assistance provided under section 501 of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), shall not exceed 18 months.(B)Housing stability servicesNot more than 10 percent of funds received by an eligible grantee from payments made under this section may be used to provide case management and other services intended to help keep households stably housed.(C)Administrative costsNot more than 15 percent of the total amount paid to an eligible grantee under this section may be used for administrative costs attributable to providing financial assistance, housing stability services, and other affordable rental housing and eviction prevention activities, including for data collection and reporting requirements related to such funds.(D)Other affordable rental housing and eviction prevention activitiesAn eligible grantee may use any funds from payments made under this section that are unobligated on October 1, 2022, for purposes in addition to those specified in this paragraph, provided that—(i)such other purposes are affordable rental housing and eviction prevention purposes, as defined by the Secretary, serving very low-income families (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))); and(ii)prior to obligating any funds for such purposes, the eligible grantee has obligated not less than 75 percent of the total funds allocated to such eligible grantee in accordance with this section.(2)Distribution of assistanceAmounts appropriated under subsection (a)(1) of this section shall be subject to the same terms and conditions that apply under paragraph (4) of section 501(c) of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) to amounts appropriated under subsection (a)(1) of such section 501.(e)Reallocation of funds(1)In generalBeginning March 31, 2022, the Secretary shall reallocate funds allocated to eligible grantees in accordance with subsection (b) but not yet paid in accordance with subsection (c)(2) according to a procedure established by the Secretary.(2)Eligibility for reallocated fundsThe Secretary shall require an eligible grantee to have obligated 50 percent of the total amount of funds allocated to such eligible grantee under subsection (b) to be eligible to receive funds reallocated under paragraph (1) of this subsection.(3)Payment of reallocated funds by the SecretaryThe Secretary shall pay to each eligible grantee eligible for a payment of reallocated funds described in paragraph (2) of this subsection the amount allocated to such eligible grantee in accordance with the procedure established by the Secretary in accordance with paragraph (1) of this subsection.(4)Use of reallocated fundsEligible grantees may use any funds received in accordance with this subsection only for purposes specified in paragraph (1) of subsection (d).(f)DefinitionsIn this section:(1)Eligible granteeThe term eligible grantee means any of the following:(A)The 50 States of the United States and the District of Columbia.(B)A unit of local government (as defined in paragraph (5)).(C)The Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa.(2)Eligible householdThe term eligible household means a household of 1 or more individuals who are obligated to pay rent on a residential dwelling and with respect to which the eligible grantee involved determines that—(A)1 or more individuals within the household has—(i)qualified for unemployment benefits; or(ii)experienced a reduction in household income, incurred significant costs, or experienced other financial hardship during or due, directly or indirectly, to the coronavirus pandemic;(B)1 or more individuals within the household can demonstrate a risk of experiencing homelessness or housing instability; and(C)the household is a low-income family (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(3)Inspector GeneralThe term Inspector General means the Inspector General of the Department of the Treasury.(4)SecretaryThe term Secretary means the Secretary of the Treasury.(5)Unit of local governmentThe term unit of local government has the meaning given such term in section 501 of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260).(g)AvailabilityFunds provided to an eligible grantee under a payment made under this section shall remain available through September 30, 2025.(h)Extension of availability under program for existing fundingParagraph (1) of section 501(e) of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended by striking December 31, 2021 and inserting September 30, 2022.